  EXECUTION COPY  

Exhibit 10.18

INTELLECTUAL PROPERTY TRANSFER AGREEMENT

BY AND BETWEEN

AFBS, INC.

AND

THERICS, LLC


June 30, 2005




 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1           1.1. AFBS. 1   1.2. Agreement. 1   1.3.
Assumed IP Contracts. 2   1.4. Books and Records of IP. 2   1.5. Business. 2  
1.6. Closing. 2   1.7. Closing Date. 2   1.8. Effective Time. 2   1.9.
Intellectual Property. 2   1.10. IP Assets. 3   1.11. IP Consents. 3   1.12.
Liens. 3   1.13. Payment Agreement. 3   1.14. Post-Closing IP Liabilities. 3  
1.15. Retained IP Liabilities. 4   1.16. Tax Return. 4   1.17. Taxes. 4   1.18.
Therics. 4   1.19. Transfer Agreement. 4   1.20. Unit Purchase Agreement. 5    
  ARTICLE II TRANSFER 5           2.1. Purchase and Sale; Assignment;
Consideration. 5   2.2. No Assumption of Retained IP Liabilities; Post-Closing
IP Liabilities. 5   2.3. Authorization to Record. 5   2.4. Transfer Taxes. 6    
  ARTICLE III MISCELLANEOUS 6           3.1. Entire Agreement; Amendment. 6  
3.2. Governing Law. 7   3.3. Notices. 7   3.4. Counterparts; Headings. 8   3.5.
Binding Effect. 8   3.6. Severability. 8   3.7. Specific Performance. 8        

SCHEDULES     Schedule 1.3   Assumed IP Contracts Schedule 1.9   Intellectual
Property Schedule 1.11   IP Consents     EXHIBITS   Exhibit 2.1(b)   Payment
Agreement




(i)

--------------------------------------------------------------------------------




Exhibit 2.3(c)   Assignment Documents Exhibit 2.3(c)(1)   Assignment Of
Inventions, Applications For Patent, And Letters Patent Exhibit 2.3(c)(2)  
Assignment of Inventions, Applications for Patent and letters Patent Exhibit
2.3(c)(3)   Assignment and Acceptance of Trademark and Service Mark Rights
Exhibit 2.3(c)(4)   Assignment and Acceptance of Trademarks and Service Marks
and Related Community
  Trademark Registrations Exhibit 2.3(c)(5)   Assignment and Acceptance of
Copyrights




(ii)

--------------------------------------------------------------------------------




INTELLECTUAL PROPERTY TRANSFER AGREEMENT

                This INTELLECTUAL PROPERTY TRANSFER AGREEMENT, effective as of
June 30, 2005, by and between AFBS, INC., a Virginia corporation, f/k/a Therics,
Inc. (“AFBS”), and THERICS, LLC, an Ohio limited liability company (“Therics”),
recites and provides as follows:

RECITALS

                WHEREAS, AFBS desires to sell the IP Assets (other than the
Assumed IP Contracts) to Therics and assign the Assumed IP Contracts to Therics,
and in exchange therefor, Therics desires to purchase the IP Assets (other than
the Assumed IP Contracts) from AFBS and to assume the Assumed IP Contracts from
AFBS, all on the terms and subject to the conditions set forth herein.

                NOW, THEREFORE, in consideration of the Recitals and of the
mutual covenants, conditions and agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it hereby is agreed that:

AGREEMENT

ARTICLE I
DEFINITIONS

                When used in this Agreement, the following terms shall have the
meanings specified:

 

1.1.          AFBS.

 

                “AFBS” shall have the meaning set forth in the Preamble hereof.

 

1.2.          Agreement.

 

                “Agreement” shall mean this Intellectual Property Transfer
Agreement, together with the Schedules and Exhibits attached hereto.


1.3.          Assumed IP Contracts.

 

                “Assumed IP Contracts” shall mean all of the agreements,
contracts, licenses, relationships and commitments, written or oral of AFBS that
are specifically listed on Schedule 1.3  attached hereto, including all of the
patent, trademark, copyright, trade secret or other rights arising out of the
same.

 

1.4.          Books and Records of IP.

 

                “Books and Records of IP” shall mean the original copies of the
books and records of AFBS that are specifically related to the IP Assets and
that are in possession of AFBS.

 




(1)

--------------------------------------------------------------------------------




1.5.          Business.

 

                “Business” shall mean the business and operations of AFBS as
operated and conducted prior to and up through the Effective Time.

 

1.6.          Closing.

 

                “Closing” shall mean the conference held immediately following
the execution of this Agreement, on the Closing Date, at the Richmond, Virginia
offices of Hunton & Williams LLP.

 

1.7.          Closing Date.

 

                “Closing Date” shall mean June 30, 2005.

 

1.8.          Effective Time.

 

                “Effective Time” shall mean 11:59 p.m. (Eastern Daylight Time)
on the Closing Date.

 

1.9.          Intellectual Property.

 

                “Intellectual Property” shall mean all of the intangible
property owned by AFBS solely or jointly with others, specifically including all
patents, patent applications, inventions, trademarks (whether arising under
common law or otherwise), trademark applications, trademark registrations,
copyrights, copyright applications, copyright registrations, trade secrets,
know-how, and similar intangible property, together with all goodwill associated
therewith and related to the Business, including, but not limited to, all
properties identified on Schedule 1.9  attached hereto.

 

 

1.10.  IP Assets.

 

                “IP Assets” shall mean the Assumed IP Contracts, the Books and
Records of IP, the Intellectual Property, together with all goodwill, “going
concern value” and similar intangibles associated with the Intellectual Property
(to the extent such goodwill is not included in the foregoing or otherwise
associated with the Business).

 

1.11.   IP Consents.

 

                “IP Consents” shall mean all consents, approvals and waivers
related to the Assumed IP Contracts and the Intellectual Property required to be
obtained in order to properly and legally assign or convey the same to Therics
in connection with the transactions contemplated by this Agreement, such
consents, approvals and waivers to be obtained by AFBS and each of which is
listed on Schedule 1.11  attached hereto.

 

1.12. Liens.

 

                “Liens” shall mean any encumbrance, mortgage, charge, claim,
demand, restriction, pledge, security interest or imposition of any kind or
nature.

 




(2)

--------------------------------------------------------------------------------




1.13. Payment Agreement.

 

                “Payment Agreement” shall have the meaning set forth in Section
2.1(b).

 

1.14. Post-Closing IP Liabilities.

 

                “Post-Closing IP Liabilities” shall mean all liabilities and
obligations, whether such liabilities or obligations relate to payment,
performance or otherwise, are matured or unmatured, are known or unknown, are
contingent or non-contingent, are fixed or undetermined or are present, future
or otherwise, that relate to the ownership, operation, use, sale, lease or
licensing of the IP Assets by Therics after the Effective Time, including, but
not limited to, all liabilities and obligations arising out of, or relating to
any act, occurrence, performance or other event occurring after the Effective
Time under the Assumed IP Contracts (but excluding any liability or obligation
arising out of, or relating to the performance of or a breach under the Assumed
IP Contracts which occurred prior to the Effective Time).


1.15. Retained IP Liabilities.

 

                “Retained IP Liabilities” shall mean all liabilities and
obligations of AFBS and the Business, including, without limitation, (i) those
relating to the use of the IP Assets prior to the Effective Time, whether such
liabilities or obligations relate to payment, performance or otherwise, arise
before or after the Effective Time, are matured or unmatured, are known or
unknown, are contingent or non-contingent, are fixed or undetermined or are
present, future or otherwise, other than the Post-Closing IP Liabilities, and
(ii) any liability or obligation under any Assumed IP Contract which arises out
of or relates to any act, occurrence, performance or other event thereunder
occurring before the Effective Time or any breach thereof by AFBS. Retained IP
Liabilities, as defined above, shall specifically include any and all disputes,
actions, challenges, lawsuits, claims, demands, arbitrations, and proceedings
based on any conduct that constitutes the Business or the practice by Therics of
this conduct, that impact or threaten to impact the Intellectual Property or the
Assumed IP Contracts arising out of (i) ownership claims relating to those
patent applications listed on Schedule 2.10 of the Unit Purchase Agreement for
which Therics does not currently have executed assignments from all listed
inventors, and (ii) infringement or validity claims based on the patent
identified in Schedule 2.5 of the Unit Purchase Agreement or any reexamined
version thereof.

 

1.16. Tax Return.

 

                “Tax Return” shall mean any report, return, information
statement, payee statement or other information required to be provided to any
federal, state, local or foreign legislative, court, arbitral tribunal,
administrative agency or commission or other governmental or regulatory
authority.

 

1.17. Taxes.

 

                “Taxes” shall mean any federal, state, local or foreign taxes,
charges, levies, imposts, duties, other assessments or similar charges of any
kind whatsoever, including interest, penalties and additions imposed thereon or
with respect thereto.

 




(3)

--------------------------------------------------------------------------------




1.18. Therics.

 

                “Therics” shall have the meaning set forth in the Preamble
hereof.

 

1.19. Transfer Agreement.

 

                “Transfer Agreement” shall mean the Transfer Agreement by and
between AFBS and Therics dated June 30, 2005.


1.20. Unit Purchase Agreement.

 

                “Unit Purchase Agreement” shall mean the Unit Purchase Agreement
by and between AFBS, Randall R. Theken and Therics dated June 30, 2005.

ARTICLE II
TRANSFER

 

2.1.          Purchase and Sale; Assignment; Consideration.

 

                                 (a)             As of the Effective Time, and
upon all of the terms and subject to all of the conditions, representations,
warranties, and indemnifications of this Agreement and the Unit Purchase
Agreement, AFBS hereby (i) sells, conveys, transfers and delivers to Therics,
and Therics hereby purchases and accepts from AFBS, all of the IP Assets (other
than the Assumed IP Contracts), free and clear of all Liens, and (ii) assigns to
Therics, and Therics hereby assumes from AFBS, the Assumed IP Contracts.

                                 (b)             In consideration of the sale,
transfer, assignment, conveyance and delivery of the IP Assets and the Assumed
IP Contracts by AFBS, as of the Effective Time, Therics will execute and deliver
to AFBS the Payment Agreement in the form attached hereto as Exhibit 2.1(b) (the
“Payment Agreement”).

 

2.2.          No Assumption of Retained IP Liabilities; Post-Closing IP
Liabilities.

 

                Therics does not and will not assume any Retained IP Liabilities
hereunder or any other liability of AFBS. All of the Retained IP Liabilities and
other liabilities of AFBS shall remain the sole responsibility of and shall be
retained, paid, performed, satisfied and discharged solely by AFBS.
Notwithstanding anything herein to the contrary, all of the Post-Closing IP
Liabilities shall be the sole responsibility of Therics.

 

2.3.          Authorization to Record.

 

                                 (a)             Therics shall pay all fees and
expenses related to the recordation of the assignment of the Intellectual
Property contemplated herein. AFBS shall use commercially reasonable efforts to
cooperate with Therics in connection with Therics’ effort to record such
assignments, including performing all tasks, executing all documentation
reasonably necessary, and having its employees and agents perform all tasks and
execute all documentation reasonably necessary to Therics in achieving accurate
and comprehensive legal recording of the Intellectual Property in Therics’ name.
AFBS agrees that this Agreement shall be deemed a full legal and




(4)

--------------------------------------------------------------------------------




formal equivalent of any assignment, consent to file, or like document that may
be required in any country for any purpose regarding the subject matter hereof,
as well as constituting proof of the right of Therics or its successors,
assigns, or nominees to apply for patent, copyright, trademark, or design, or
other protection for the Intellectual Property.

                                 (b)             To facilitate recordation of
the assignment of Intellectual Property, AFBS shall deliver to Therics, at the
Closing, a certificate of change of name demonstrating that, effective as of
June 30, 2005, Therics, Inc. changed its corporate name to AFBS, Inc.

                                 (c)             To facilitate recordation of
the assignment of Intellectual Property, AFBS shall, at the Closing, execute the
Assignment documents attached hereto as Exhibit 2.3(c).

 

2.4.          Transfer Taxes.

 

                Therics shall pay all transfer, sales, recording and similar
Taxes arising in connection with the transactions contemplated hereunder,
whether such Taxes are imposed on AFBS or Therics. The parties shall cooperate
to comply with all Tax Return requirements for such Taxes and shall provide such
documentation and take such other actions as may be necessary to minimize the
amount of any such Taxes.

ARTICLE III
MISCELLANEOUS

 

3.1.          Entire Agreement; Amendment.

 

                This Agreement and the documents referred to herein and to be
delivered pursuant hereto (including the Unit Purchase Agreement and the
Transfer Agreement) constitute the entire agreement between the parties
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties, representations
or other agreements between the parties in connection with the subject matter
hereof, except as specifically set forth herein or therein. No amendment,
supplement, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision of this Agreement, whether or not similar, nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.


3.2.          Governing Law.

 

                This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio as applied to contracts entered into by Ohio
residents and performed entirely in Ohio, without giving effect to its
principles or rules regarding conflicts of laws, other than such principles
directing application of the laws of Ohio.

 




(5)

--------------------------------------------------------------------------------




3.3.          Notices.

 

                All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or one business day after
delivery by reliable overnight delivery service, or when mailed by registered or
certified United States mail, postage prepaid, return receipt requested, or when
received via telecopy, telex or other electronic transmission, in all cases
addressed to the person for whom it is intended at its or his address set forth
below or to such other address as a party shall have designated by notice in
writing to the other party in the manner provided by this Section 3.3: 

      If to AFBS: AFBS, Inc.   c/o Tredegar Corporation   Attention: General
Counsel   1100 Boulders Parkway   Richmond, Virginia 23225   Facsimile:  (804)
330-1010     With a copy (which shall Hunton & Williams LLP not constitute
notice) to: Attention: C. Porter Vaughan, III, Esq. and     R. Mason Bayler,
Jr., Esq.

  Riverfront Plaza, East Tower   951 East Byrd Street   Richmond, Virginia
23219-4074   Facsimile:  (804) 788-8218


If to Therics: Therics, LLC   Attention:              Randall R. Theken   283
East Waterloo Road   Akron, Ohio 44319   Facsimile: (330) 773-7697     With a
copy (which shall Stark & Knoll Co., L.P.A. not constitute notice) to:
Attention: Aaron G. Lepp, Esq.   76 South Main Street, Suite 1512   Akron, Ohio
44308-1824   Facsimile: (330) 376-6237

    3.4.          Counterparts; Headings.

 

                This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute but one and the same Agreement. The Table of Contents and Article and
Section headings in this Agreement are inserted for convenience of reference
only and shall not constitute a part hereof.

 

3.5.          Binding Effect.

 

                This Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.

 




(6)

--------------------------------------------------------------------------------




3.6.          Severability.

 

                If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid, the remainder
of this Agreement, or the application of such provision, clause or part under
other circumstances, shall not be affected thereby.

 

3.7.          Specific Performance.

 

                Therics and AFBS hereby agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.


[Signature Page Follows]




(7)

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, each party hereto has caused this
Intellectual Property Transfer Agreement to be executed in its name and, as
applicable, by a duly authorized officer as of the day and year first above
written.  

  AFBS, INC.         By: /s/ W. Hildebrandt Surgner, Jr.    

--------------------------------------------------------------------------------

    W. Hildebrandt Surgner, Jr.     Vice President         THERICS, LLC    By:
Theken Orthopaedic Inc.   Its: Manager       By: /s/ Randall R. Theken    

--------------------------------------------------------------------------------

    Randall R. Theken     President




(8)

--------------------------------------------------------------------------------